United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SAFETY
ADMINISTRATION, FEDERAL AIR
MARSHAL SERVICE, Renton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1055
Issued: March 30, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 7, 2021 appellant, through counsel, filed a timely appeal from a June 23, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the June 23, 2021 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to modify OWCP’s
September 28, 2018 loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On October 1, 2013 appellant, then a 46-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on September 25, 2013 he injured his cervical spine when
participating in a mandatory high intensity interval training while in the performance of duty.
OWCP accepted the claim for a cervical strain. On August 6, 2014 it expanded the acceptance of
the claim to include cervical disc herniation at C6-7. Appellant stopped work on August 6, 2014
and OWCP paid him wage-loss compensation for disability from work on the supplemental rolls.
He sought treatment for his conditions with Dr. Jason Thompson, a Board-certified orthopedic
surgeon. On August 26, 2014 appellant underwent OWCP-authorized surgery for a C6-7 cervical
disc arthroplasty. Commencing October 11, 2014 OWCP paid appellant wage-loss compensation
on the periodic rolls.
In a January 29, 2015 report, Dr. Thompson discussed appellant’s status post C6-7 disc
arthroplasty. He opined that appellant could return to work in the public sector as he had no
restrictions on lifting, bending, twisting, or exercising. However, Dr. Thompson found that
appellant could not return to a law enforcement position where the potential for unexpected
physical violence to the head and neck could be anticipated.
On February 3, 2015 OWCP referred appellant to Dr. Louis Kretschmer, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a February 17, 2105 narrative report,
Dr. Kretschmer indicated that, although, appellant did not have any specific restrictions, he would
not be able to return to work as a federal air marshal as it would be unsafe for him to participate in
vigorous physical confrontation with fellow employees during training or aggressive passengers
on an airplane. He indicated that appellant would be an excellent candidate for vocational
rehabilitation. In an accompanying February 17, 2015 work capacity evaluation (Form OWCP5c), Dr. Kretschmer determined that appellant’s restrictions were permanent and that appellant
was capable of performing sedentary-, light-, and medium-duty work.
On March 19, 2015 OWCP referred appellant for vocational rehabilitation to find a suitable
position within the restrictions provided by Dr. Kretschmer on February 17, 2015. On June 15,
2015 appellant submitted a change of address and notified OWCP that h e was relocating from
Maple Valley, Washington to Chandler, Arizona. From September 8, 2015 through February 11,
2016, appellant underwent training to become a Certified Protection Professional (CPP). After
obtaining his CPP certification, he worked with his vocational rehabilitation counselor for job
placement. Beginning August 9, 2016 appellant sought treatment with Dr. Steven Berman, a
treating physician.

4

Docket No. 19-1410 (issued November 5, 2020).

2

In a September 29, 2016 memorandum, appellant’s vocational rehabilitation counselor
noted that the position of internal security manager was vocationally suitable for appellant. She
found that the position remained medically suitable as the duties were within appellant’s work
limitations and the position was available in sufficient numbers within appellant’s commuting area
based on an August 29, 2016 labor market survey. The vocational rehabilitation counselor
reported that appellant would expect to earn the average wage of $19.45 per hour due to his prior
experience and his recently acquired CPP industry certification.
On December 7, 2016 appellant submitted another change of address and notified OWCP
that he was relocating from Chandler, Arizona to Sparks, Nevada.
On December 7, 2017 OWCP requested that appellant’s treating physician evaluate his
functional capabilities by completing a Form OWCP-5c. On a December 12, 2017 Form OWCP5c, Dr. Berman reported that appellant had reached maximum medical improvement (MMI) and
his restrictions remained unchanged. He reported that appellant could perform sedentary-, light-,
and medium-duty work.
On February 2, 2018 OWCP asked appellant’s vocational rehabilitation counselor to
perform a labor market survey for the purpose of determining if the internal security manager
position was available in appellant’s new job market of Sparks, Nevada. On March 28, 2018 the
counselor confirmed that the internal security manager job still met appellant’s criteria based on
the March 23, 2018 labor market survey. She reported that appellant was capable of working as
an internal security manager and that labor market surveys showed that the position was reasonably
available in his commuting area of Sparks, Nevada. The Department of Labor, Dictionary of
Occupational Titles (DOT) describes the internal security manager position (DOT #378.137-0102)
as involving supervision and coordination of activities of store detectives, conducting private
investigations, and selling internal protective service to wholesale and retail businesses. The
position required assigning store detectives to shifts at various locations according to job
requirements and workers’ abilities, skills, and experience. The DOT, on a job classification report
(Form OWCP-66), described the physical requirements of the position as light work to include
exerting up to 20 pounds of force occasionally. The counselor reported that the salary for this
position ranged from $18.00 to $23.00 per hour based on the labor market survey. She
recommended the average wage of $20.50 per hour based on appellant’s previous experience
performing this position and his recently acquired CPP industry certification.
In a letter dated July 9, 2018, Dr. Berman verified that appellant had reached MMI and was
capable of working full time with the restrictions that had been in place since 2014. He reported
that appellant was in a permanent stationary status and there were no significant changes to his
condition since the last visit. Dr. Berman found that there were no changes in his work status or
the recommended work restrictions.
On August 23, 2018 OWCP notified appellant that it proposed to reduce his wage-loss
compensation pursuant to 5 U.S.C. §§ 8106 and 8115. It advised him that he was only partially
disabled from work and that the position of internal security manager (DOT #378.137 -0102) was
medically and vocationally suitable with regard to his medical limitations, work experience, and
education. OWCP explained that the physical requirements of the internal security manager did
not exceed the restrictions imposed by Dr. Berman’s December 12, 2017 and July 9, 2018 reports.
It found that appellant was capable of earning wages at the rate of $820.00 per week as an internal
security manager and that the position was reasonably available within his commuting area.
OWCP provided an attachment detailing the application of the formula set forth in Albert C.
3

Shadrick.5 It afforded appellant 30 days to submit evidence and argument challenging the
proposed action.
In a September 9, 2018 letter, counsel disagreed with the proposed reduction of
compensation. He argued that the job analysis was improper because it was based on appellant’s
prior residence in Seattle, Washington. Counsel asserted that the job availability and wage rate
should have been based on the job market for Sparks, Nevada, where appellant currently resided.
He further argued that the job availability and hourly wage was likely far less in Sparks, Nevada
and requested a new labor market survey.
By decision dated September 28, 2018, OWCP reduced appellant’s wage-loss
compensation benefits, effective September 30, 2018, based on his ability to earn wages of
$820.00 per week as an internal security manager. It verified that the March 23, 2018 labor market
study, was conducted for his commuting area in and around Reno, Nevada and not Seattle,
Washington as asserted by counsel for appellant. OWCP explained that the physical duties of the
position were in accordance with the restrictions provided by Dr. Berman’s July 9, 2018 report,
and that appellant’s rehabilitation counselor had determined that he was vocationally capable of
performing the constructed position. It further found that appellant was no longer totally disabled
from work and that the position of internal security manager was medically and vocationally
suitable, and represented his wage-earning capacity. OWCP applied the Shadrick 6 formula to
determine appellant’s LWEC and adjust his compensation.
On October 9, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on
January 25, 2019, appellant testified that he was unable to accept most of the jobs in the labor
market study due to other conditions.
By decision dated March 29, 2019, OWCP’s hearing representative affirmed the
September 28, 2018 decision. She concluded that the position of internal security manager
reasonably and accurately reflected his wage-earning capacity and his compensation was properly
reduced effective September 30, 2018.
Appellant appealed to the Board and, by decision dated November 5, 2020,7 the Board
affirmed OWCP’s March 29, 2019 decision.
On December 7, 2020 appellant, through counsel, requested modification of OWCP’s
September 28, 2018 LWEC determination. He submitted an October 20, 2020 report from
Dr. Paul Fry, a Board-certified orthopedic surgeon serving as an OWCP referral physician, who
advised that, during a September 22, 2020 physical examination, appellant had examination
findings of “a diminished cervical range of motion.” Dr. Fry noted that appellant’s clinical
examination showed that all measurements of his cervical range of motion were symmetrical on
the right and left. He indicated that range of motion measurements of the shoulders were optimal
and symmetrical, and that bilateral upper extremity strength measurements were optimal at 5/5.
Dr. Fry opined that appellant had residuals of his work injury resulting from cervical disc surgery
and indicated that he was unable to perform the duties of his date-of-injury position as a federal
5

5 ECAB 376 (1953).

6

Id.

7

Supra note 4.

4

air marshal. He completed a Form OWCP-5c confirming appellant’s ability to work full time with
restrictions, including lifting no more than 25 pounds intermittently.
In a January 13, 2021 report, Dr. Berman noted appellant’s subjective complaints of dull
aching, throbbing, squeezing, and cramping, but noted that as to the head and neck he had “full
range of motion, no abnormal findings.” He also indicated that appellant had no neurological
abnormalities and that he had normal strength and flexion of the bilateral upper extremities.
Dr. Berman advised that the musculature of appellant’s neck was noted to be of “normal strength
and tone.” He indicated that he would refer appellant for x-ray testing to determine if there had
been any changes in his cervical spine.
Appellant also submitted an x-ray report of his cervical spine, obtained on February 1,
2021, which contained an impression of status post artificial disc replacement at C6 -7 without
evidence of dynamic instability, as well as mild straightening of cervical lordosis in neutral
position.
By decision dated June 23, 2021, OWCP determined that appellant has not met his burden
of proof to modify OWCP’s September 28, 2018 LWEC determination. It found that the evidence
submitted by appellant on reconsideration did not show that his injury-related condition prevented
him from working as an internal security manager.
LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits. 8 An injured employee who is either unable to return to the
position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed based on his or her
LWEC.9 An employee’s actual earnings generally best reflect his or her wage-earning capacity. 10
Absent evidence that actual earnings do not fairly and reasonably represent the employee ’s wageearning capacity, such earnings must be accepted as representative of the individual’s wageearning capacity. 11 But if actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or the employee has no actual earnings, then wage -earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances that may affect wage -earning capacity
in his disabled condition. 12
OWCP must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her vocational wage -earning capacity. 13
The medical evidence OWCP relies upon must provide a detailed description of the employee’s
8

James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr., 44 ECAB 157 (1992).

9

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

10

Hayden C. Ross, 55 ECAB 455, 460 (2004).

11

Id.

12

5 U.S.C. § 8115(a); Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

13

M.A., 59 ECAB 624, 631 (2008).

5

condition and the evaluation must be reasonably current. 14 Where suitability is to be determined
based on a position not actually held, the selected position must accommodate the employee’s
limitations from both injury-related and preexisting conditions, but not limitations attributable to
post-injury or subsequently acquired conditions. 15
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles
(DOT) or otherwise available in the open labor market that fits the employee ’s capabilities with
regard to his or her physical limitations, education, age and prior experience.16 Once this selection
is made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service. 17 Finally,
application of the principles set forth in the Shadrick decision will result in the percentage of the
employee’s LWEC.18
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous. 19 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination. 20
ANALYSIS
The Board finds that appellant has not met his burden of proof to modify OWCP’s
September 28, 2018 LWEC determination.
By decision dated November 5, 2020, 21 the Board affirmed OWCP’s March 29, 2019
decision, finding the September 28, 2018 LWEC determination was proper. Findings made in

14

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.4d (June 2013).
15

N.J., 59 ECAB 171, 176 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning
Capacity Based on a Constructed Position, Chapter 2.816.4c (June 2013).
16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813.7b
(February 2011).
17

The job selected for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee resides. David L. Scott, 55 ECAB 330, 335 n.9
(2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.6 (June 2013).
18

20 C.F.R. § 10.403(d); see also Albert C. Shadrick, supra note 5.

19

C.R., Docket No. 14-111 (issued April 4, 2014); Sharon C. Clement, 55 ECAB 552 (2004).

20

See T.M., Docket No. 08-975 (issued February 6, 2009).

21

Supra note 4.

6

prior Board decisions are res judicata absent further review by OWCP under section 8128 of
FECA.22
The Board finds that appellant has not shown that modification of the September 28, 2018
LWEC determination is warranted by establishing that a spontaneous worsening of his injuryrelated condition after the issuance of the September 28, 2018 LWEC determination prevented
him from working as an internal security manager. 23
Appellant submitted an October 20, 2020 report from Dr. Fry, an OWCP referral physician,
who advised that, during a September 22, 2020 physical examination, appellant had examination
findings of “a diminished cervical range of motion.” He further discussed appellant’s examination
findings and opined that appellant had residuals of his work injury which prevented him from
performing the duties of his date-of-injury position as a federal air marshal. Dr. Fry completed a
Form OWCP-5c confirming appellant’s ability to work full time with restrictions, including lifting
no more than 25 pounds intermittently. In a January 13, 2021 report, Dr. Berman noted appellant’s
subjective complaints of dull aching, throbbing, squeezing, and cramping, but indicated that as to
the head and neck he had “full range of motion, no abnormal findings.” He also noted that
appellant had no neurological abnormalities and that he had normal strength and flexion of the
bilateral upper extremities. Dr. Berman advised that the musculature of appellant’s neck was noted
to be of “normal strength and tone.” Appellant also submitted an x-ray report of his cervical spine,
obtained on February 1, 2021, which contained an impression of status post artificial disc
replacement at C6-7 without evidence of dynamic instability, as well as mild straightening of
cervical lordosis in neutral position.
The Board finds that the submitted reports of Dr. Fry and Dr. Berman, as well as the
diagnostic testing report, are of no probative value in showing that a worsening of appellant’s
injury-related condition prevented appellant from working as an internal security manager, i.e., the
position that served as the basis for the September 28, 2018 LWEC determination. These reports
do not provide an opinion that appellant was unable to work as an internal security manager.
Dr. Fry’s report contains restrictions that would allow him to work in the position. The Board has
held that medical evidence that does not offer an opinion regarding a given medical matter, such
as the inability to perform a given position, is of no probative value on that matter.24 Therefore,
these reports are insufficient to establish appellant’s request for modification of the September 28,
2018 LWEC determination.
The Board further finds that appellant has not shown that modification of the September 28,
2018 LWEC determination is warranted by establishing that he was subsequently retrained or
otherwise vocationally rehabilitated. 25 Therefore, appellant has not met any of the three prongs of
the standards for modifying an LWEC determination.

22

C.D., Docket No. 19-1973 (issued May 21, 2020); B.W., Docket No. 17-0366 (issued June 7, 2017); Clinton E.
Anthony, Jr., 49 ECAB 476 (1998).
23

Id.

24

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

25

See supra note 19.

7

Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden of proof to modify OWCP’s
September 28, 2018 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 30, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

